Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feiring et al. (United States Patent No. 6,593,058 B1), hereinafter Feiring.
5.	Regarding Claims 1-5, Feiring teaches (pg. 7, col. 7, line 36 to pg. 8, col. 9, line 12) a photoresist composition. Feiring teaches (pg. 4, col. 1, lines 39-46; pg. 17, col. 27, line 65 to pg. 17, col. 28, line 16, Table on pg. 17 (Example 1) ) a novolac resin, therein referred to as a novolak polymer. Feiring teaches (pg. 4, col. 1, lines 39-46; pg. 12, col. 17, lines 30-37) a diazonaphthoquinone (DNQ) dissolution inhibitor. Feiring teaches (pg. 12, col. 17, line 57 to pg. 12, col. 18, line 9) a bis(azide) crosslinker. Feiring teaches (pg. 12, col. 17, line 57 to pg. 12, col. 18, line 9) the bis(azide) crosslinker absorbing at wavelengths in a range between 325 nanometers and 400 nanometers (See Paragraph [0053] of the instant application). 
5.	Regarding Claims 17-18 and 20, Feiring teaches (pg. 5, col. 3, line 34 to pg. 6, col. 5, line 19) a method for forming an image on a substrate. Feiring teaches (pg. 5, col. 3, line 34 to pg. 6, col. 5, line 19) the method comprising coating a substrate with a photoresist composition. Feiring teaches (pg. 17, col. 28, lines 54-67) the substrate being quartz. Feiring teaches (pg. 4, col. 1, lines 39-46; pg. 17, col. 27, line 65 to pg. 17, col. 28, line 16, Table on pg. 17 (Example 1) ) the photoresist composition comprising a novolac resin. Feiring teaches (pg. 4, col. 1, lines 39-46; pg. 12, col. 17, lines 30-37) the photoresist composition comprising a diazonaphthoquinone (DNQ) dissolution inhibitor. Feiring teaches (pg. 12, col. 17, line 57 to pg. 12, col. 18, line 9) the photoresist composition comprising a bis(azide) crosslinker. Feiring teaches (pg. 5, col. 3, line 34 to pg. 6, col. 5, line 19) the photoresist composition comprising a casting solvent. Feiring teaches (pg. 5, col. 3, line 34 to pg. 6, col. 5, line 19) the method comprising imagewise exposing the photoresist composition through a mask with ultraviolet radiation. Feiring teaches (pg. 12, col. 17, line 57 to pg. 12, col. 18, line 9) the ultraviolet radiation has a wavelength in a range from 325 nm to 400 nm (See Paragraph [0053] of the instant application). Feiring teaches (pg. 18, col. 30, lines 37-60) the method comprising developing the exposed photoresist composition with a developer.

Claim Rejections - 35 USC § 103

7.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Feiring et al. (United States Patent No. 6,593,058 B1), hereinafter Feiring, and further in view of Jagannathan et al. (United States Patent No. 6,383,712 B1), hereinafter Jagannathan.
9.	Regarding Claim 6, Feiring teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Feiring however fails to explicitly disclose the photoresist composition further comprising a sensitizer selected from chrysenes, pyrenes, fluoranthenes, anthrones, benzophenones, thioxanthones, and anthracenes.
10.	Jagannathan teaches (pg. 3, col. 3, lines 26-29, Claim 1) a photoresist composition further comprising a sensitizer selected from chrysenes, pyrenes, fluoranthenes, anthrones, benzophenones, thioxanthones, and anthracenes. Jagannathan teaches (pg. 2, col. 1, lines 37-42) a photoresist composition comprising a sensitizer increases the photosensitivity of the composition and can be utilized to modulate the photospeed of the development process.
11.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiring to incorporate the teachings of Jagannathan wherein the photoresist composition further comprises a sensitizer selected from chrysenes, pyrenes, fluoranthenes, anthrones, benzophenones, thioxanthones, and anthracenes. Doing so would result in the photoresist composition exhibiting increased photosensitivity, as recognized by Jagannathan.

Claim 7-20 is rejected under 35 U.S.C. 103 as being unpatentable over Hakey et al. (United States Patent No. 6,114,082 A), hereinafter Hakey, and further in view of Nakamura et al. (United States Patent No. 4,797,348 A), hereinafter Nakamura.
13.	Regarding Claims 7 and 14-15, Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a method of preparing a photoresist composition. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) providing a first proportion of a positive tone component. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) providing a second proportion of a negative tone component. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) combining the first and second proportions in a mixture in amounts effective to cause the positive and negative tone components to respond together to a single exposure. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a first portion of the photoresist that is exposed to a first actinic energy level of the single exposure remains photoactive. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a second portion of the photoresist that is exposed to a second actinic energy level of the single exposure becomes substantially photo-inactive. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a third portion of the photoresist that is exposed to an intermediate range of actinic energy levels between the first and second actinic energy levels becomes soluble in developer solution. Hakey further teaches (pg. 17, col. 2, lines 49-65, Claim 1) the first proportion comprising a novolac resin. Hakey further teaches (Claim 15) the first proportion comprising a dissolution inhibitor, therein referred to as a solubility inhibitor. Hakey further teaches (Claim 4) the second proportion comprising a crosslinker. Hakey, however, neither explicitly teaches the first proportion comprising a phenolic novolac resin nor a diazonaphthoquinone (DNQ) type dissolution inhibitor. Also, Hakey fails to explicitly teach the second proportion comprising a bis(azide) crosslinker.
14.	Nakamura teaches (pg. 6, col. 3, lines 43-61) the first proportion comprising a phenolic novolac resin, therein referred to as a novolac type phenolic resin. Nakamura teaches (pg. 6, col. 3, lines 43-61) the first proportion comprising a diazonaphthoquinone (DNQ) type dissolution inhibitor, therein 
15.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hakey to incorporate the teachings of Nakamura wherein the first proportion comprises a phenolic novolac resin and a diazonaphthoquinone (DNQ) type dissolution inhibitor and the second proportion comprises a bis(azide) crosslinker. Doing so would result in the photoresist composition exhibiting both positive type and negative type due to the differing photosensitivities at different actinic energy levels of the first and second proportions, as recognized by Nakamura.
16.	Regarding Claim 8, Hakey teaches (Claim 2) the first actinic energy level being lower than the second actinic energy level.
17.	Regarding Claim 9, Hakey teaches (Claim 14) the second actinic energy level being lower than the first actinic energy level.
Claim 10, Hakey teaches (Claim 18) the first portion of the photoresist that is exposed to the first actinic energy level of the single exposure additionally remains insoluble in developer.
19.	Regarding Claim 11, Hakey teaches (Claim 19) the second portion of the photoresist that is exposed to the second actinic energy level of the single exposure additionally becomes insoluble in developer.
20.	Regarding Claim 12, Hakey teaches (Claim 20) the third portion of the photoresist that is exposed to the intermediate range of actinic energy levels between the first and second actinic energy levels additionally remains photoactive.
21.	Regarding Claim 13, Hakey teaches (Claim 21) the first actinic energy level of exposure comprises approximately zero exposure and wherein the second actinic energy level of exposure comprises a full exposure.

22.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feiring et al. (United States Patent No. 6,593,058 B1), hereinafter Feiring, and further in view of Johnston et al. (United States Patent Publication No. 2017/0090303, publication date: March 30, 2017), hereinafter Johnston.
23.	Regarding Claim 19, Feiring teaches all of the elements of the present claimed invention as set forth in Claim 17 above. Feiring however fails to explicitly disclose the substrate having a surface area greater than 1 meter.
24.	Johnston teaches (Paragraphs [0019 and 0046]) the substrate having a surface area greater than 1 meter. Johnston teaches (Paragraphs [0004-0006]) large area substrates are utilized in the manufacture of liquid crystal displays (LCDs).
25.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiring to incorporate the teachings of Johnston 

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CHAMPION whose telephone number is (571) 272-0750.  The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.C./Examiner, Art Unit 1737

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737